                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                          Civ. No. 7:17-00103-KS

ROBERT A. ANDREWS, JR.,          )
                                 )
    Plaintiff,                   )
                                 )            ORDER
v.                               )
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
    Defendant.                   )

      Plaintiff’s counsel filed a motion for approval of attorney fees under section

206(b) of the Social Security Act, 42 U.S.C. § 406(b), in the amount of $18,990.38.

Attorney fees awarded under 42 U.S.C. § 406(b) may not exceed 25% of the total of

the claimant’s past-due benefits. Plaintiff previously has been awarded attorney

fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, in the amount

of $4,065.00. Defendant filed a response, stating that, under Gisbrecht v. Barnhart,

535 U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.

      It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C.

§ 406(b) in the amount of $18,990.38. Plaintiff’s counsel will refund to Plaintiff

the smaller amount between this amount and any fee amount that previously

was received under the EAJA.

       SO ORDERED, this 23rd day of October 2019.



                                            __
                                             ____________
                                                       _ __________________
                                                                          _ _
                                                                          __
                                            ___________________________________
                                            Hon. Kim
                                                   mbe
                                                     b rly A. Swank
                                                 Kimberly
                                            United States Magistrate Judge
                                            Eastern District of North Carolina
